MEMORANDUM OF DECISION.
The defendant, Harold Waycott, appeals from a judgment of the Superior Court, Washington County, entered in accordance with a jury verdict finding him guilty of Class C burglary in violation of 17-A M.R. S.A. § 401 (1983). The defendant contends that the presiding justice erred by rejecting his negotiated plea of guilty to a criminal trespass charge, 17-A M.R.S.A. § 402(1)(B) (1983), and by refusing to grant a continuance prior to trial.
Having carefully examined the defendant’s arguments, we affirm the judgment below. Although the court could have accepted the tendered plea despite the defendant’s assertion of innocence, the presiding justice did not abuse his discretion by refusing to do so. See M.R.Crim.P. 11(a) (1983) (court may refuse to accept tendered guilty plea); M.D.C.Grim.R. 11 (1983) (same). Further, we find no abuse of discretion in the court’s denial of the defendant’s motion to continue. See State v. Greenwald, 454 A.2d 827, 829 (Me.1982); State v. Ifill, 349 A.2d 176, 181 (Me.1975); see also State v. Simmonds, 313 A.2d 120, 122 (Me.1973).
The entry is:
Judgment affirmed.
All concurring.